Exhibit 10.38

NOTE PURCHASE AGREEMENT

 

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 26, 2019, by and between ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation (the “Company”), and 37North Capital SPV 11, LLC (the “Lender”).
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in Section 1 below.

Recitals:

A. On the terms and subject to the conditions set forth in this Agreement, the
Lender has agreed to loan to the Company, in one or more transactions (each such
transaction, a “Loan”), up to $2,000,000.

B. Each Loan shall be evidenced by a convertible promissory note issued to the
Lender, the form of which is attached hereto as Exhibit A (each, a “Note”), in
the amount of such Loan.

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants set forth below, the parties, intending to be legally
bound, hereby agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below:

(a) “Applicable Conversion Rate” means (i) with respect to any conversion on or
prior to the Maturity Date, $5.00, and (ii) with respect to any conversion after
the Maturity Date, the lower of (A) $5.00 and (B) 80.0% of the Ten-Day VWAP.

(b) “Common Stock” means the Company’s common stock, par value $0.0001 per
share.

(c) “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Notes pursuant to Section 2(b).

(d) “Maturity Date” means the date that is six months after the date of this
Agreement.

(e) “Outside Date” means the date that is 30 days after the date of this
Agreement.

(f) “Principal Market” means the Nasdaq Capital Market.

(g) “Ten-Day VWAP” means the arithmetic average of the VWAP of the Common Stock
for each day in the ten (10) consecutive trading day period ending and including
the trading day immediately preceding the day on which the Lender delivers an
Election Notice (as defined below) to the Company.

(h) “Transaction Documents” means this Agreement and the Notes.

(i) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg Financial
Markets. If the VWAP cannot be calculated for such security on such date on any
of the foregoing basis, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and the Lender. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period.



--------------------------------------------------------------------------------

Section 2. Terms of the Notes.

(a) Issuance of the Notes. In connection with each Loan, the Company shall sell
and issue to the Lender a Note in an amount equal to the amount loaned by the
Lender to the Company with respect to such Loan. The Loans shall not bear
interest, and each Loan shall mature on the Maturity Date. All or any portion of
the outstanding amount of each Note shall be convertible pursuant to and in
accordance with Section 2(b).

(b) Right to Convert the Notes.

 

  (i)

Option to Convert. At any time and from time to time until the three-month
anniversary of the Maturity Date, all or any portion of the outstanding amount
of each Note may, at the Lender’s election, be converted into Conversion Shares.
The number of Conversion Shares to be issued upon conversion pursuant to this
Section 2(b)(i) shall be equal to the quotient obtained by dividing (A) the
Applicable Conversion Amount (as defined below), by (B) the Applicable
Conversion Rate. If the Lender elects to convert a Note into Conversion Shares
pursuant to this Section 2(b)(i), in lieu of any fractional shares to which the
Lender would otherwise be entitled, the Company shall pay the Lender cash equal
to such fraction multiplied by the Conversion Rate. For purposes of this
Agreement, the “Applicable Conversion Amount” means, on the date of
determination and with respect to each Note, (w) for the period beginning on the
date of issuance and ending on the day immediately preceding the Maturity Date,
an amount equal to 100.0% of the amount of the Loan evidenced by such Note then
outstanding; (x) on the Maturity Date, 136.0% of the amount of the Loan
evidenced by such Note then outstanding (such amount, the “Enhanced Conversion
Amount”); (y) for the period beginning on the day immediately following the
Maturity Date and for a period of three months thereafter (such three-month
period, the “Accrual Period”), an amount equal to (1) the Enhanced Conversion
Amount then outstanding plus (2) an additional amount equal to 3.0% per month
(prorated for any period of less than a full month) accrued on the amount
described in clause (1); and (z) on any date after the Accrual Period, the
amount then outstanding after giving effect to the accrual described in clause
(y) during the Accrual Period (it being understood that no additional amount
shall accrue after the expiration of the Accrual Period).

 

  (ii)

Mechanics of Conversion.

 

  (A)

If the Lender elects to convert all or any portion of the outstanding amount of
any Note in accordance with this Section 2(b), the Lender shall provide the
Company with written notice (the “Exercise Notice”) of its election pursuant to
Section 8(e) hereof. The Exercise Notice shall be irrevocable and shall state
the outstanding amount the Lender elects to convert.



--------------------------------------------------------------------------------

  (B)

The Company shall not be required to issue or deliver the Conversion Shares
until the Lender has surrendered the Note to the Company. Any conversion
pursuant to this Section 2(b) shall be deemed effective as of the date the
Exercise Notice is delivered to the Company. As soon as reasonably practicable
after the Company’s receipt of the Exercise Notice and the Note, the Company
will thereafter deliver the Conversion Shares to the Lender. If the Lender
elects to convert less than all of the outstanding amount of any Note, the
Company shall also deliver to the Lender a replacement Note of like tenor in the
amount of the indebtedness that was not so converted. In connection with any
conversion pursuant to this Section 2(b), if requested by the Lender, the
Company shall, at the Company’s expense, cause to be delivered to the Company’s
transfer agent such legal opinions as the transfer agent may reasonably request
for the Conversion Shares issued in connection with such conversion to be
(1) issued without restrictive legends or (2) otherwise sold by the Lender under
Rule 144.

 

  (iii)

Certain Adjustments.

 

  (A)

If the Company at any time on or after the date of issuance of any Note
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Rate in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time on or
after the date of issuance combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Rate in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 2(b)(iii)(A) shall become effective immediately after the effective
date of such subdivision or combination.

 

  (B)

If there is a reorganization, or a merger or consolidation of the Company with
or into any other entity which results in a conversion, exchange, or
cancellation of the Common Stock, upon any subsequent conversion of any Note
pursuant to Section 2(b), the holder of such Note will be entitled to receive
the kind and amount of securities, cash, and other property or assets which the
holder would have received if the holder had converted the Note into Common
Stock in accordance with Section 2(b) immediately prior to the first of these
events and had retained all the securities, cash, and other property or assets
received as a result of those events.

 

  (iv)

Limitation on Number of Shares Issuable. Notwithstanding anything herein to the
contrary, the Company shall not issue any Conversion Shares, to the extent such
shares, after giving effect to such issuance after conversion and when added to
the number of Conversion Shares previously issued upon conversion of any of the
Notes sold pursuant to this Agreement, would represent in excess of 19.9% of (A)
the number of shares of Common Stock outstanding immediately after giving effect
to such issuances or (B) the total voting power of the Company’s securities
outstanding immediately after giving effect to such issuances that are entitled
to vote on a matter being voted on by holders of the Common Stock.



--------------------------------------------------------------------------------

Section 3. Closing Mechanics.

(a) Initial Closing. The initial closing (the “Initial Closing”) of the sale of
one or more Notes in return for the initial Loan made by the Lender to the
Company shall take place by the exchange of documents among the parties via
facsimile or other electronic communication and shall be effective for all
purposes as of the date of this Agreement (the “Initial Closing Date”). At the
Initial Closing, (i) the Lender shall deliver the amount of the initial Loan
made to the Company by wire transfer of immediately available funds and (ii) the
Company shall deliver to the Lender one or more executed Notes in the aggregate
amount of such Loan.

(b) Subsequent Closing. In one or more subsequent closings (each, a “Subsequent
Closing”), the Company may sell additional Notes to the Lender, subject to the
terms of this Agreement. Any Subsequent Closing shall be held on a date mutually
agreeable to the Company and the Lender, provided that such sale shall not take
place later than the Outside Date. Any Subsequent Closing shall take place by
the exchange of documents among the parties via facsimile or other electronic
communication and shall be effective for all purposes as of the date of the
Subsequent Closing. At each Subsequent Closing, (i) the Lender shall deliver the
amount of the Loan made to the Company by wire transfer of immediately available
funds and (ii) the Company shall deliver to the Lender one or more executed
Notes in the aggregate amount of the such Loan. Unless otherwise mutually agreed
by the Company and the Lender, the amount of the Loan made to the Company at any
Subsequent Closing shall not be less than $200,000.

Section 4. Repayment of the Loans.

(a) Generally. The Company hereby unconditionally promises to pay to the Lender
in full in cash, to the extent not previously paid or converted pursuant to
Section 2(b), the then-unpaid amount of all Loans on demand by the Lender at any
time after the Maturity Date.

(b) Mandatory Prepayment. If, at any time prior to the Maturity Date, (i) the
Company receives cash proceeds (the “Beatrix Proceeds”) from a resolution of the
arbitration proceeding arising out of the Company’s salvage agreement relating
to cargo from the wreck of the ship codenamed “Beatrix,” and (ii) the amount of
the Beatrix Proceeds equals at least 155.0% of the then-unpaid amount of all
Loans, then the Company shall repay in full the indebtedness outstanding under
all the Notes by delivery of an amount equal to 155.0% of the then-unpaid amount
of all Loans.

(c) Optional Prepayment. At any time prior to the Maturity Date, the Company may
repay all (but not less than all) of the then-unpaid amount of all Loans by
delivery of an amount equal to 155.0% of the then-unpaid amount of all Loans;
provided, however, that the Company must provide the Lender notice (a
“Prepayment Notice”) of its intention to repay the indebtedness at least ten
days’ prior to the date of repayment. For the avoidance of doubt, if the Lender
delivers an Exercise Notice to the Company within ten days after the Lender’s
receipt of a Prepayment Notice, the outstanding amount of the Loans shall be
converted in accordance with Section 2(b) instead of repaid pursuant to this
Section 4(c).

Section 5. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Lender that:

(a) Organization and Good Standing and Qualification. The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to carry on its business as now conducted.



--------------------------------------------------------------------------------

(b) Authorization. The Company has taken all corporate action necessary for the
authorization, execution, and delivery of this Agreement and the Notes. Except
as may be limited by applicable bankruptcy, insolvency, reorganization, or
similar laws relating to or affecting the enforcement of creditors’ rights, the
Company has taken all corporate action required to make all of the obligations
of the Company reflected in the provisions of this Agreement and the Notes, the
valid and enforceable obligations of the Company.

(c) Valid Issuance of Common Stock. The shares of Common Stock issuable upon
conversion of the Notes, if and when issued, will be duly authorized and validly
issued, fully paid, and nonassessable and, based in part upon the
representations and warranties of the Lender in this Agreement, will be issued
in compliance with all applicable federal and state securities laws.

Section 6. Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Company that:

(a) Authorization. This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. The Lender represents that it has full power and authority
to enter into this Agreement.

(b) Purchase Entirely for Own Account. The Lender acknowledges that this
Agreement is made with the Lender in reliance upon the Lender’s representation
to the Company that the Notes and shares of Common Stock issuable upon
conversion of the Notes (collectively, the “Securities”) will be acquired for
investment for the Lender’s own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that the Lender
has no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Lender further
represents that the Lender does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Securities.

(c) Disclosure of Information. The Lender acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. The Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.

(d) Investment Experience. The Lender is able to fend for itself, can bear the
economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.

(e) Accredited Investor. The Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission
(the “SEC”), as presently in effect.

(f) Restricted Securities. The Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. Each Lender represents that it is familiar with SEC Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.



--------------------------------------------------------------------------------

(g) Legends. It is understood that the Securities may bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

Section 7. Defaults and Remedies.

(a) Events of Default. The following events shall be considered Events of
Default with respect to each Note:

 

  (i)

the Company shall default in the payment of any amount outstanding on the Notes
for more than thirty (30) days after demand by the Lender given at any time on
or after the Maturity Date;

 

  (ii)

the Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Company in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its respective directors or majority
stockholders shall take any action looking to the dissolution or liquidation of
the Company;

 

  (iii)

within thirty (30) days after the commencement of any proceeding against the
Company seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within thirty (30) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or

 

  (iv)

the Company shall fail to observe or perform any other material obligation to be
observed or performed by it under this Agreement or the Notes within 30 days
after written notice from the holder to perform or observe the obligation.

(b) Remedies. Upon the occurrence of an Event of Default under Section 7(a)
hereof, the Lender may exercise any and all remedies provided by law or in
equity.



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

(a) Certain Rules of Construction. Any term defined herein in the singular form
shall have a comparable meaning when used in the plural form, and vice versa.
When used herein, (i) the words “hereof,” “herein” and “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular provision of this Agreement and (ii) the terms “include,” “includes,”
and “including” are not limiting. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. Unless
the context requires otherwise, derivative forms of any term defined herein
shall have a comparable meaning to that of such term. The headings in this
Agreement are for convenience of reference only, and shall not be deemed to
alter or affect any provision of this Agreement. References to the Sections,
Schedules or Exhibits shall refer respectively to the sections, schedules or
exhibits of this Agreement, unless otherwise expressly provided.

(b) Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties, provided, however, that
the Company may not assign its obligations under this Agreement without the
written consent of the Lender. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(c) Governing Law. This Agreement and the Notes shall be governed by and
construed under the laws of the State of Florida.

(d) Expenses. Each of the parties shall bear and pay all costs and expenses
incurred by it in connection with the transactions contemplated by this
Agreement.

(e) Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at the
following addresses (or at such other addresses as shall be specified by notice
given in accordance with this Section 8(e)):

If to the Company:    Odyssey Marine Exploration, Inc.

5215 W. Laurel Street

Suite 200

Tampa, Florida 33607

Attention: Chief Executive Officer

If to the Lender:        37North Capital SPV 11, LLC

71 Liberty Ship Way

Sausalito, CA 94965

Attention: Russell Stanley

(f) Entire Agreement; Amendments and Waivers. This Agreement, the Notes, and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Any term of this Agreement or the Notes may be amended and
the observance of any term of this Agreement or the Notes may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Lender. Any
waiver or amendment effected in accordance with this Section 8(f) shall be
binding upon each party to this Agreement and any holder of any Note purchased
under this Agreement at the time outstanding and each future holder of all such
Notes.



--------------------------------------------------------------------------------

(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

(h) Acknowledgement. In order to avoid doubt, it is acknowledged that the Lender
shall be entitled to the benefit of all adjustments in the number of shares of
Common Stock of the Company as a result of any splits, recapitalizations,
combinations or other similar transaction affecting the Common Stock issuable
upon conversion of the Notes that occur prior to the conversion of the Notes.

(i) Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or electronic transmission shall be deemed to
be their original signatures for all purposes.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ODYSSEY MARINE EXPLORATION, INC.   LOGO [g884274g0312075422156.jpg] By:  

mark gordon (Nov 26, 2019)

  Mark D. Gordon   Chief Executive Officer 37North Capital SPV 11, LLC   LOGO
[g884274g0312075421907.jpg] By:  

Russell Stanley (Dec 6, 2019)

  Russell Stanley   Managing Partner



--------------------------------------------------------------------------------

Exhibit A

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

CONVERTIBLE PROMISSORY NOTE

 

 

 

No. 19-00[•]    Date of Issuance $[•]    [•], 2019

FOR VALUE RECEIVED, ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation (the
“Company”), hereby promises to pay to 37North Capital SPV 11, LLC (the
“Lender”), the principal sum of [                ] Dollars
($[                ]), together with all other amounts due under this Note.
Unless earlier converted into Conversion Shares pursuant to Section 2(b) or
repaid pursuant to Section 4 of the Note Purchase Agreement, dated November [•],
2019 (the “Purchase Agreement”), between the Company and the Lender, the
principal amount outstanding and all other amounts due hereunder shall be due
and payable by the Company on demand by the Lender at any time after Maturity
Date (as defined in the Purchase Agreement).

This Note was issued pursuant to the Purchase Agreement, and capitalized terms
not defined herein shall have the meaning set forth in the Purchase Agreement.

Section 1. Payment. All payments shall be made in lawful money of the United
States of America at the address of the holder of this Note reflected in the
Company’s records or at such other place as the holder hereof may from time to
time designate in writing to the Company. Payment shall be credited first to
Costs (as defined below), if any, then to accrued interest, if any, due and
payable, and any remainder applied to principal. The Company hereby waives
demand, notice, presentment, protest and notice of dishonor.

Section 2. Conversion of the Note. The Applicable Conversion Amount shall be
convertible pursuant to and in accordance with the terms of Section 2(b) of the
Purchase Agreement (subject to the limitations set forth in Section 2(b)(iv) of
the Purchase Agreement). As promptly as practicable after the conversion of this
Note, the Company at its expense shall, upon surrender of this Note, issue and
deliver to the holder of this Note a certificate or certificates for the number
of full Conversion Shares issuable upon such conversion.

Section 3. Events of Default and Remedies. If an Event of Default (as defined in
the Purchase Agreement), the holder of this Note shall be entitled to exercise
the remedies set forth in Section 7(b) of the Purchase Agreement.

Section 4. Lost Documents. Upon receipt by the Company of evidence and indemnity
satisfactory to it of the loss, theft, destruction or mutilation of, and upon
surrender and cancellation of this Note, if mutilated, the Company will make and
deliver in lieu of this Note a new note of the same series and of like tenor and
unpaid principal amount.



--------------------------------------------------------------------------------

Section 5. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment
or waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note, and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.

Section 6. Successors and Assigns. This Note applies to, inures to the benefit
of, and binds the successors and assigns of the parties hereto; provided,
however, that the Company may not assign its obligations under this Note without
the written consent of the Lender. Any transfer of this Note may be effected
only pursuant to the Purchase Agreement and by surrender of this Note to the
Company and reissuance of a new note to the transferee. The Lender and any
subsequent holder of this Note receives this Note subject to the foregoing terms
and conditions, and agrees to comply with the foregoing terms and conditions for
the benefit of the Company and any other Lenders.

Section 7. Expenses. The Company hereby agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note (“Costs”) in
endeavoring to collect any amounts payable hereunder that are not paid when due,
whether by declaration or otherwise. The Company agrees that any delay on the
part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission, or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.

Section 8. Governing Law. This Note shall be governed by and construed under the
laws of the State of Florida as applied to other instruments made by Florida
residents to be performed entirely within the State of Florida.

 

ODYSSEY MARINE EXPLORATION, INC. By:  

 

  Mark D. Gordon   Chief Executive Officer

[Signature Page to Secured Convertible Promissory Note]



--------------------------------------------------------------------------------

Odyssey – 37 North NPA Execution Copy

 

Final Audit Report       2019-12-06

 

Created:    2019-11-26 By:    Laura Barton (laura@odysseymarine.com) Status:   
Signed Transaction ID:    CBJCHBCAABAAtKVSSm1cUn1p_6DAVU4OU1x1P0nCoDPw

“Odyssey – 37 North NPA Execution Copy” History

 

   Document created by Laura Barton (laura@odysseymarine.com)    2019-11-26 -
5:11:55 PM GMT- IP address: 204.148.69.38 LOGO [g884274dsp102.jpg]      

Document emailed to mark gordon (mark@odysseymarine.com) for signature

2019-11-26 - 5:12:51 PM GMT

LOGO [g884274dsp102a.jpg]       Document emailed to Russell Stanley
(russell@37northcapital.com) for signature    2019-11-26 - 5:12:51 PM GMT LOGO
[g884274dsp102a.jpg]       Email viewed by mark gordon (mark@odysseymarine.com)
   2019-11-26 - 5:57:41 PM GMT- IP address: 204.148.69.38 LOGO
[g884274dsp102.jpg]       Document e-signed by mark gordon
(mark@odysseymarine.com)    Signature Date: 2019-11-26 - 5:58:46 PM GMT - Time
Source: server- IP address: 204.148.69.38 LOGO [g884274dsp102c.jpg]    Email
viewed by Russell Stanley (russell@37northcapital.com)    2019-11-26 - 8:09:57
PM GMT- IP address: 67.161.43.108 LOGO [g884274dsp102.jpg]    Email viewed by
Russell Stanley (russell@37northcapital.com)    2019-12-03 - 5:41:50 PM GMT- IP
address: 67.161.43.108 LOGO [g884274dsp102.jpg]    Email viewed by Russell
Stanley (russell@37northcapital.com)    2019-12-06 - 8:02:25 PM GMT- IP address:
174.194.195.228 LOGO [g884274dsp102.jpg]    Document e-signed by Russell Stanley
(russell@37northcapital.com)    Signature Date: 2019-12-06 - 8:02:57 PM GMT -
Time Source: server- IP address: 174.194.195.228 LOGO [g884274dsp102c.jpg]   

Signed document emailed to mark gordon (mark@odysseymarine.com),
chris@37northcapital.com, Russell Stanley (russell@37northcapital.com), Julee
Hawkins (jhawkins@odysseymarine.com), and 1 more

2019-12-06 - 8:02:57 PM GMT

LOGO [g884274dsp102d.jpg]    LOGO [g884274dsp102e.jpg]